Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/17/2022 has been entered.
Response to Arguments
Applicant's arguments filed 1/17/2022 have been fully considered.  Applicant has amended the claims,  Applicant’s arguments are based upon the amended claims.  New grounds of rejection are made.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4-5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2018/0032172 A1)(“Liu”) in view  of Burberry et al (US 2014/038435 A1)(“Burberry”) and of Zhong et al (US 2007/0241303 A1)(“Zhong”) and of Song et al (US 2018/0113345 A1(”Song”).
Liu discloses an interconnect structure including a first and a second region connected to each other, as Liu discloses first and second electrodes connected to each other by conductors (para. 0004) 
The first region has a first stress

The first including a conductive wire, which includes the electrodes (para. 0029)
The second including a nano-metal wire (para. 0029), the nano-metal wire in the form of a grid (para. 0029)
The second region is located at an inflection point between adjacent first regions, as Liu discloses the electrodes are conductive film and the wires are nano-metal (para. 0029),
The shape of the second region is associated with an intensity of stress generated at the inflection point, as Liu discloses the wires are in the form of a grid connecting the electrodes.
Liu is silent with respect to greater than the first, with respect to the first and second first and second stresses and with respect to the wires being related with respect to  spaced and parallel in the recited directions.
Zhong, in the same field of endeavor of conductive compositions containing particles in a polymer matrix (Abstract), discloses that the stress generated by differences in the coefficient of thermal expansion (CTE)  (para. 0101).
Burberry, in the same field of endeavor of patterned micro wires for touch screen (Abstract), discloses that the elements of a touchscreen have a tendency to break or crack under stress in the environment of the elements of the array (para. 0004), which is a disclosure of that stresses are generated in the arrangement, which Burberry discloses is a grid array of  wires (para. 0042 and 0034 and Fig. 1).
Song, in the same field of endeavor of connecting metal conductors in the form of strips using nanometal connections (para. 0039 and Fig. 8), the sides are parallel, as Song discloses the shape of the mesh or grid  is rhomboid (para.0039 and Fig. 8) . 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have expected that the stresses at the first and second areas disclosed by Liu according to the disclosure made by Burberry that the forming of the wires in a form in which there is patterning of the microwires in vertical direction which prevents wire breaks (Burberry, para. 0025-0036), which is a disclosure of different stresses in the horizontal area, which is the area of the electrodes and in the vertical area, in which the nanowire is included.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the lines according to the arrangement disclosed by Song in the device disclosed by Liu in order to obtain the benefit of ease of forming the intersection points and the wires in the same layer (Song, para. 0015).
Re claim 4:  The combination of Liu and Burberry, Zhong, and Song disclose a quadrangle, as Song discloses the   which includes the metal region has a pattern with a shape which is a rhombus, as stated above in the rejection of claim 1.
Re claim 5:  Liu discloses the conductive wire includes  electrodes formed of silver (para. 0029)       and the nano-metal wire includes nano-silver wire (para. 0021).
Re claim 9:  Liu discloses a method of manufacturing a display including 
Providing a substrate(par. 0020)
Forming an interconnect including a firs and second region connected to each other, as Liu discloses first and second electrodes connected to each other by conductors (para. 0004)

The area including a conductive wire, and the area which includes the electrodes (para. 0029)
The area which  including a nanometal wire (para. 0029), the nano metal wire in the form of a grid
The  region is located at an inflection point between adjacent nanowire  regions, as Liu discloses the electrodes are conductive film and the wires are nano metal (para. 0029), the inflection point being the point at which the nanometal wires contact the conductive electrodes, and Liu discloses that the conductive patterns has a portion 31 in the vertical direction (Fig. 4) and wirings 28b are connected to the portions in the portions 28a, and Liu discloses that electrodes are connected to nano metal wirings (para. 0004-0005 and 0025-0026).
The shape of the electrode  region is associated with an intensity of stress generated at the inflection point, as Liu discloses the wires are in the form of a grid connecting the electrodes, the nano meal wirings extending along bent lines rather than straight lines (para. 0033=0034), which is a disclosure of the intensity of stress generated at theinfection points
Liu is silent with respect to greater than the stress, with respect to the nanowire  and metal  stresses.  Liu is also silent with respect to the two areas having different stresses  and with respect to the wires being related with respect to  spaced and parallel in the recited directions.
Zhong, in the same field of endeavor of conductive compositions containing particles in a polymer matrix (Abstract), discloses that the stress generated by differences in the coefficient of thermal expansion(CTE)(para. 0101).

Song, in the same field of endeavor of connecting metal conductors in the form of strips using nanometal connections (para. 0039 and Fig. 8), the sides are parallel, as Song discloses the shape of the mesh or grid  is rhomboid (para.0039 and Fig. 8) . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the metal region to have a greater stress according the thedisclosure made by Zhong, as the second region would be expected to have a greater difference in CTE with the substrate, as the nanometal region being the nano metal which includes polymer would be expected to have CTE closer to that of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have expected that the stresses at the first and second areas disclosed by Liu according to the disclosure made by Burberry that the forming of the wires in a form in which there is patterning of the microwires in vertical direction which prevents wire breaks (Burberry, para. 0025-0036), which is a disclosure of different stresses in the horizontal area, which is the area of the electrodes and in the vertical area, in which the nanowire is included.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the lines according to the arrangement disclosed by Song in the device disclosed by Liu in order to obtain the benefit of ease of forming the intersection points and the wires in the same layer (Song, para. 0015).


Claims 11-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2018/0032172 A1)(“Liu”) in view  of Burberry et al (US 2014/038435 A1)(“Burberry”) and of Zhong et al (US 2007/0241303 A1)(“Zhong”) and of   Song et al (US 2018/0113345 A1(”Song”) as applied to claim 9 above and further in view of Chen et al (US 2016/0172618 A1)(“Chen”).
Liu in view of Burberry and of Zhong and Song  discloses the limitations of claim 9 as stated above.  Liu discloseds laser patterning for the firs and second areas (para. 0022-0024).  Liu in view of Burberry and of Zhong  and Song is silent with respect to etching.
Chen, in the same field of endeavor of nano metal pattern and patterns in a grid (para. 0030 and 0032), discloses that the conductive and wire patterns and the nanometal patterns  can be formed by laser patterning or by etching (para. 0062 and 0064-0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step of etching as disclosed by Chen with the method disclosed by Liu in view of Burberry and of Zhong and Song  because Chen discloses a method which is of art recognized equivalence for the same purpose (MPEP 2144.07(II)).
Re claim 12:  Liu discloses that the forming of a pattern includes forming a pattern of the nanometl layer, as Liu discloses patterning the nano silver thin film in an embodiment (para. 0027-0030).  Chen discloses nano metal patterns in a grid (para. 0030 and 0032) and also discloses that the conductive and wire patterns can be formed by laser patterning or by etching (para. 0062 and 0064).  The reasons for combining the references are the same as stated above in the rejection of claim 11.
Re claim 17:  Liu discloses nano silver as the nano metal material (para. 0021).  
Re claim 18:  The combination of Liu and Burberry and Zhong and Song and  Chen discloses inkjet printing, as Burberry disclose inkjet printing (para. 0006).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined inkjet 
Re claim 19:  Liu in view of Burberry and of Zhong and Song  discloses the limitations of claim 9 as stated above.  Liu discloses laser patterning for the first and second areas (para. 0022-0024).  Liu in view of Burberry and of Zhong and Song  is silent with respect to etching.
Chen, in the same field of endeavor of nano metal pattern and patterns in a grid (para. 0030 and 0032), discloses that the conductive and wire patterns can be formed by laser patterning or by etching (para. 0062 and 0064-0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step of etching as disclosed by Chen with the method disclosed by Liu in view of Burberry and of Zhong and Song  because Chen discloses a method which is of art recognized equivalence for the same purpose (MPEP 2144.07(II)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895